                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 STEVEN ERICH HUBBARD,                             )
                                                   )
         Plaintiff,                                )
                                                   )      NO. 3:20-cv-00985
 v.                                                )
                                                   )      JUDGE CAMPBELL
 TRANS UNION, LLC,                                 )
                                                   )
         Defendant.                                )


                                         MEMORANDUM

       Plaintiff Steven Erich Hubbard, a Tennessee resident, filed a pro se Complaint under the

Fair Credit Reporting Act (“FCRA”) against Defendant Trans Union, LCC. (Doc. No. 1). Hubbard

also submitted an application to proceed as a pauper. (Doc. No. 2). This matter is before the Court

for a ruling on the application and initial review of the Complaint.

                       I. APPLICATION TO PROCEED AS A PAUPER

       The Court may authorize a person to file a civil suit without paying the filing fee. 28 U.S.C.

§ 1915(a). Hubbard’s application indicates that he became unemployed in July 2020. (Doc. No.

2). Since that time, Hubbard has been reliant on income from unemployment payments that is

substantially exceeded by monthly expenses. (Doc. No. 2). Furthermore, Hubbard reports no

significant bank account balance, assets, or discretionary expenses. (Id. at 2-5). It therefore appears

that Hubbard cannot presently pay the full civil filing fee in advance without undue hardship.

Accordingly, the application will be granted.

                        II. INITIAL REVIEW OF THE COMPLAINT

       The Court must conduct an initial review of the Complaint and dismiss any action filed in

forma pauperis if it is frivolous, malicious, fails to state a claim upon which relief may be granted,



      Case 3:20-cv-00985 Document 5 Filed 11/19/20 Page 1 of 6 PageID #: 16
or seeks monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B); see also Ongori v. Hawkins, No. 16-2781, 2017 WL 6759020, at *1 (6th Cir. Nov.

15, 2017) (“[N]on-prisoners proceeding in forma pauperis are still subject to the screening

requirements of § 1915(e)).

A. Standard of Review

       In reviewing the Complaint, the Court applies the same standard as under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus,

“a district court must (1) view the complaint in the light most favorable to the plaintiff and (2) take

all well-pleaded factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478,

488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations

omitted)). The Court must then consider whether those factual allegations “plausibly suggest an

entitlement to relief,” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 681 (2009)), that rises “above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The Court need not accept as true “unwarranted factual

inferences,” DirectTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (quoting Gregory v. Shelby

Cnty., 220 F.3d 433, 446 (6th Cir. 2000)), and “legal conclusions masquerading as factual

allegations will not suffice.” Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th

Cir. 2007).

       “Pro se complaints are to be held to less stringent standards than formal pleadings drafted

by lawyers, and should therefore be liberally construed.” Williams, 631 F.3d at 383; Erickson v.

Pardus, 551 U.S. 89, 93 (2007) (citing Estelle v. Gamble, 429 U.S. 97 (1976)). Even under this

lenient standard, however, pro se plaintiffs must meet basic pleading requirements and are not

exempted from the requirements of the Federal Rules of Civil Procedure. Martin v. Overton, 391



                                                  2

      Case 3:20-cv-00985 Document 5 Filed 11/19/20 Page 2 of 6 PageID #: 17
F.3d 710, 714 (6th Cir. 2004); see also Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th

Cir. 2011) (explaining the role of courts is not “to ferret out the strongest cause of action on behalf

of pro se litigants” or to “advis[e] litigants as to what legal theories they should pursue”).

B. Factual Background

        The Complaint alleges that Defendant reported a “Chapter 13 Bankruptcy Filing” on

Plaintiff’s credit report despite a court having “closed” Plaintiff’s bankruptcy proceedings. (Doc.

No. 1 at 4). Plaintiff disputed the report and requested that Defendant change it to “dismissed

and/or closed.” (Id.) In a letter, Defendant disregarded Plaintiff’s dispute as “frivolous.” (Id.)

Defendant continues to report Plaintiff’s bankruptcy “as open instead of closed.” (Id.)

        Based on these allegations, Plaintiff brings a claim under the FCRA. (Id. at 3). He seeks

actual damages, statutory damages for willful misconduct, punitive damages, attorney’s fees, and

costs. (Id. at 4).

C. Analysis

        The FCRA “exists ‘to ensure fair and accurate credit reporting, promote efficiency in the

banking system, and protect consumer privacy.’” Boggio v. USAA Fed. Savings Bank, 696 F.3d

611, 614 (6th Cir. 2012) (quoting Safeco Ins. Co. v. Burr, 551 U.S. 47, 52 (2007)). It mandates

that “[w]henever a consumer reporting agency prepares a consumer report it shall follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.” 15 U.S.C. § 1681e(b). The FCRA provides a private

right of action against a defendant who “willfully” or “negligently” fails “to comply with any

requirement imposed under [the FCRA] with respect to any consumer.” Beaudry v. TeleCheck

Servs., Inc., 579 F.3d 702, 705 (6th Cir. 2009) (quoting 15 U.S.C. § 1681n(a), o(a)). As relevant

here, in order to assert a claim under Section 1681e(b), a plaintiff must plausibly allege: (1) the



                                                  3

      Case 3:20-cv-00985 Document 5 Filed 11/19/20 Page 3 of 6 PageID #: 18
defendant reported inaccurate information about the plaintiff; (2) the defendant either negligently

or willfully failed to follow reasonable procedures to assure maximum possible accuracy of the

information about the plaintiff; (3) the plaintiff was injured; and (4) the defendant’s conduct was

the proximate cause of the plaintiff’s injury. Nelski v. Trans Union, LLC, 86 F. App’x 840, 844

(6th Cir. 2004).

        The Court need not reach these elements, however, because Plaintiff’s FCRA claim “can

and should be disposed of on standing grounds.” Butt v. FD Holdings, LLC, 799 F. App’x 350,

353 (6th Cir. 2020). Article III of the Constitution provides that the “judicial power” extends only

to “cases” and “controversies,” U.S. Const. art. III, § 2, an element of which is standing. Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). “Although the term ‘standing’ does not appear in

Article III, [the] standing doctrine is ‘rooted in the traditional understanding of a case or

controversy’ and limits ‘the category of litigants empowered to maintain a lawsuit in federal

court[.]’” Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 861 (6th Cir. 2020) (quoting Spokeo,

136 S. Ct. at 1547). If a plaintiff does not have standing, the Court lacks subject-matter jurisdiction

to hear the case. See Lyshe v. Levy, 854 F.3d 855, 857 (6th Cir. 2017).

        To establish Article III standing, a plaintiff must show that he “(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision.” Spokeo, 136 S. Ct. at 1547 (citing Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). “To establish injury in fact, a plaintiff must

show that he or she suffered ‘an invasion of a legally protected interest’ that is ‘concrete and

particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at

1548 (quoting Lujan, 504 U.S. at 560). Concreteness refers to a harm that is “real, and not

abstract.” Id. (citation and internal quotation marks omitted). Congress has the power to identify



                                                   4

      Case 3:20-cv-00985 Document 5 Filed 11/19/20 Page 4 of 6 PageID #: 19
and define intangible injuries by statute that would not otherwise be actionable in federal court.

Lujan, 504 U.S. at 578. However, this authority is limited by Article III’s requirement that there

be some concrete injury even in the context of a statutory violation. Spokeo, 136 S. Ct. at 1549;

see also Lyshe, 854 F.3d at 858 (emphasizing that Congress’s power to create intangible injuries

“does not eliminate the requirement that a plaintiff actually suffer harm that is concrete”).

       The rules of Article III standing apply to FCRA claims. Thus, in Spokeo, the Supreme

Court explained that a plaintiff “cannot satisfy the demands of Article III by alleging a bare

procedural violation” of the FCRA. Spokeo, 136 S. Ct. at 1550. The Court noted that “[a] violation

of one of the FCRA’s procedural requirements may result in no harm” because “not all

inaccuracies cause harm or present any material risk of harm.” Id. In the wake of Spokeo, the Court

of Appeals for the Sixth Circuit affirmed dismissal of an FCRA claim that a reporting agency

reported “false information” on a credit report on standing grounds because the plaintiff did not

allege a concrete injury traceable to the challenged conduct of the reporting agency. See Butt, 799

F. App’x at 353; see also, e.g., Estate of Beaudry v. TeleCheck Servs., Inc., No. 3:07-CV-00842,

2020 WL 4530877, at *5-7 (M.D. Tenn. Aug. 6, 2020) (citing Spokeo and granting judgment to

defendant credit reporting agency on Article III standing grounds because the alleged FCRA

violation was nothing more than a “bare procedural violation, divorced from any concrete harm”).

       Applying these principles here, it is evident that Plaintiff has not alleged any concrete harm

arising from either Defendant’s reporting of his bankruptcy in the manner alleged or Defendant’s

denial of Plaintiff’s dispute. For example, Plaintiff does not allege that his credit report containing

the bankruptcy information was requested by anyone, supplied by Defendant to anyone, or that

any decision adverse to Plaintiff was made based on the reported bankruptcy information.

Accordingly, Plaintiff alleges only that he was personally displeased by Defendants’ alleged



                                                  5

      Case 3:20-cv-00985 Document 5 Filed 11/19/20 Page 5 of 6 PageID #: 20
procedural violation of the FCRA. While the Court sympathizes with Plaintiff’s dissatisfaction,

this is insufficient to establish that Plaintiff suffered a concrete injury-in-fact. Spokeo, 136 S. Ct.

at 1548-49; Butt, 799 F. App’x at 353; Estate of Beaudry, 2020 WL 4530877, at *7. Because

Plaintiff has not plausibly alleged that he has Article III standing to bring his claim, this case must

be dismissed for lack of subject-matter jurisdiction. See Thompson v. Love’s Travel Stops &

Country Stores, Inc., 748 F. App’x 6, 11 (6th Cir. 2018) (“Article III standing is jurisdictional, and

. . . dismissal for lack of subject matter jurisdiction should normally be without prejudice.”)

                                        III. CONCLUSION

       Because Plaintiff lacks Article III standing, the Court may not exercise subject-matter

jurisdiction over the Complaint. Plaintiff’s FCRA claim against Trans Union, LLC will be

dismissed without prejudice.

       An appropriate order will enter.




                                               ________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                  6

      Case 3:20-cv-00985 Document 5 Filed 11/19/20 Page 6 of 6 PageID #: 21
